ITEMID: 001-78627
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: YAVUZ AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr Ahmet Yavuz, Mr Abdurrahman Işık and Ms Behiye Öner, are Turkish nationals who were born in 1966, 1957 and 1957, respectively, and live in Izmir. They were represented before the Court by Mr S. Çetinkaya, a lawyer practising in Izmir. The Turkish Government did not designate an Agent for the purpose of the proceedings before the Court.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 July 2002 the applicants were taken into police custody by policemen from the Anti-Terrorism Department of the Izmir Security Directorate on suspicion of membership of the illegal PKK (the Kurdistan Workers’ Party). Subsequently, their houses were searched and the incident reports were signed by the applicants. During the search, the police found documents relating to the PKK. Magazines published by the PKK were also found in the first applicant’s house.
On the same day the applicants signed forms whereby their rights as detainees were explained to them. The forms included their right to inform one of their relatives about their detention and their right to request the assistance of a lawyer.
According to the custody records (nezaret kayıt defteri), the police informed Ms Sadiye Yavuz (the wife of the first applicant), Ms Türkan Işık (the wife of the second applicant) and Mr Metin Öner (the brother of the third applicant) about the applicants’ detention. Moreover, it was noted in these records that the applicants did not request the assistance of a lawyer.
In their police statements, the applicants accepted the charges against them. The first applicant gave a detailed description of his role in the PKK.
On 31 July 2002 the applicants were questioned by the Izmir State Security Court Public Prosecutor. Before the public prosecutor, the applicants denied the charges against them and refuted the statements they had made to the police. The same day the applicants were brought before an investigating judge at the Izmir State Security Court. They confirmed the statements which they had made to the public prosecutor. The court ordered the detention on remand of the first two applicants and released the third applicant.
By an indictment dated 5 August 2002, the public prosecutor initiated criminal proceedings against the applicants in the Izmir State Security Court. The first applicant was accused of membership of the PKK and the last two applicants were accused of aiding and abetting that organisation. The applicants were represented by their lawyers during the domestic proceedings.
On 19 December 2002, taking into account the illegal documents found in his house, the witness testimonies that confirmed his involvement in the illegal organisation and recalling the fact that he had been previously convicted of aiding and abetting the PKK in 1997, the Izmir State Security Court found the first applicant guilty of being a member of the PKK. It accordingly sentenced him to twelve years and six months’ imprisonment under Article 168 of the Criminal Code. The court further acquitted the second and third applicants of the charges against them.
The first applicant appealed. On 9 June 2003 the Court of Cassation, upholding the State Security Court’s reasoning and assessment of evidence, rejected the applicant’s appeal.
The third paragraph of Article 128 of the Code of Criminal Procedure, as amended by Law no. 4744 of 6 February 2002, provides that, when a person is arrested, a family member or another person designated by the arrested person shall be promptly informed of the arrest or the prolongation of the custody period by the public prosecutor.
